Citation Nr: 0914487	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to December 
1945.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

In March 2009, the Veteran testified in a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
the probative, competent clinical evidence to be causally 
related to the Veteran's active service.

2.  The evidence of record, including the Veteran's own 
statements, demonstrates that the Veteran does not have 
bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110,1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication. To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress accredited representative 
provided to the claimant.  It is well settled that a remand 
is not warranted when no benefit would flow to the 
claimant."  See Vazquez-Flores, 22 Vet. App. 37 (2008).

There must be a demonstration that there was no prejudicial 
error. See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served."). 
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).

In VA correspondence to the Veteran in October 2006, VA 
satisfied its duty to notify as to the claim for left ear 
hearing loss.  The October 2006 letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  In 
addition, it notified the Veteran that a disability rating 
and effective date would be assigned in the event of award of 
the benefit sought. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was completed prior to the 
initial AOJ adjudication denying the left ear hearing loss 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

With regard to the claims for right ear hearing loss and 
tinnitus, the evidence of record does not reflect that VA 
satisfied its duty to notify the Veteran.  Such VCAA notice 
error is presumed prejudicial.  However, the Board finds 
that, in the present case, such error with regard to VCAA 
notice has been rendered harmless error.  As noted above, the 
Veteran was provided VCAA notice with regard to his left ear 
hearing loss claim.  In addition, he was provided with the 
pertinent laws and regulations for service connection for all 
of his claims in a September 2007 Statement of the Case 
(SOC).  The Board finds that a reasonable person could be 
expected to understand what was needed to obtain service 
connection.  Moreover, the Veteran, who has a representative, 
has been provided with every opportunity to respond to VA 
notices, and submit evidence and argument in support of his 
claims, to include testimony at a videoconference hearing.   
A remand for further VCAA notification is not necessary.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and VA 
examination and treatment records.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim, to include his testimony at a videoconference hearing.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal criteria 

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and either hearing loss or tinnitus, as an 
organic diseases of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Id. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).
In addition, the Court, citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) held that the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
Veteran from establishing service connection on the basis of 
post- service evidence of hearing loss related to service 
when there were no audiometric scores reported at separation 
from service. 

The Veteran asserts that he suffers bilateral hearing loss 
due to exposure to acoustic trauma while serving in the 
military.  The Veteran's War Department AGO Form indicates 
his military occupational specialty (MOS) was a mortar 
crewman.  In addition, his service records indicate he was 
wounded in action by shrapnel; therefore, exposure to 
acoustic trauma is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).
 
The Veteran's STRs indicate he was given a whispered voice 
examination upon entrance into service.  The results of the 
test revealed normal hearing acuity of 20/20, bilaterally.  
The STRs are negative for any complaints or findings of 
hearing loss in service.  A whispered voice examination upon 
separation from service in 1945 indicates normal hearing 
acuity of 15/15, bilaterally.

While audiometric testing is undoubtedly more precise than a 
whisper voice test, the whisper voice test is an alternative 
means of testing hearing.  See Smith v. Derwinski, 2 Vet. 
App. 137, 138, 140 (1992).  

There were no complaints or findings of hearing loss on VA 
examination in June 1985.  Physical examination of the ears 
was noted as having revealed no significant abnormality.  
Audiometric testing was not performed at that time.

On VA examination in February 2002, a scar was noted on the 
Veteran's left ear lobe.  At that, the veteran reported that 
while in combat, in September 1944, a shell exploded and 
shrapnel hit the left side of his face, including his ears, 
which bled.  The diagnoses included left ear shell fragment 
wound by history with very small scar, consistent with a very 
minor shrapnel wound.  Service connection has been 
established for left ear shell fragment wound scar.  (See 
February 2002 rating decision.) 

On initial audiometric testing subsequent to service, in 
March 2007, audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
40
45
LEFT
40
45
40
45
45

The word recognition score was 94% for the right ear and 88% 
for the left ear using the Maryland CNC word list test.  

The evidence of record does not reflect any complaint or 
finding of hearing loss within one year of separation from 
service, or for decades thereafter.  The March 2007 VA 
examination report reflects that the Veteran averred that in 
March 1970, he had difficulty with left ear hearing, and 
subsequently had the left ear cleaned of cerumen (ear wax).   
The Veteran averred that following that procedure, he had 
good hearing.  Moreover, the Veteran averred that it was in 
the last 10 years (prior to the 2007 VA examination) that he 
noticed difficulty understanding people during phone 
conversations, mainly in the left ear.  After examining the 
Veteran and reviewing the Veteran's military service, the 
examiner opined that it is less likely than not that the 
Veteran's bilateral hearing loss was due to military noise 
exposure or any event during military service.  The examiner 
opined that the Veteran's hearing loss was more consistent 
with presbycusis (age related hearing loss).

The Board notes that decades had elapsed before hearing loss 
disability was first shown.  In this regard, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the Veteran's condition for many years could be 
decisive.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (presumption of aggravation rebutted by long period (50 
years) of absence of complaint).  In the present case, the 
first medical evidence of record of hearing loss disability 
unrelated to cerumen was sixty two years after service.

In April 1945, the Veteran was wounded in action while 
serving in Italy.  His wounds included a shrapnel wound to 
the left ear.  A March 2007 VA examination report reflects 
that the Veteran's left ear healed scar has nothing to do 
with his hearing problem.  

The Board notes that the Veteran may sincerely believe that 
his bilateral hearing loss is causally related to his 
service; however the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu supra.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  

Here, there is no medical evidence of current tinnitus.  The 
March 2007 VA examination record reflects that the Veteran 
averred that although he had tinnitus years early, he had not 
had symptoms for approximately seven years, and did not have 
a current problem.  At the March 2009 videoconference 
hearing, the Veteran again testified that he did not have a 
problem with ringing in the ears, and that he had not had a 
problem for years. (See transcript pg.5).  Without evidence 
of current tinnitus, service connection cannot be awarded for 
tinnitus.  Id., at 1333.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for bilateral tinnitus 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


